 224DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Stride Rite Corporation and Lewiston-AuburnShoeworkers Protective Association.Cases 1-CA-10550 and 1-RC-13670February 15, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn September 28, 1976, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions anda supporting brief. The General Counseland the Charging Party filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions3 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that Respon-dent's solicitation of grievances during the unioncampaign was a continuation of past practices andnot an unlawful promise of benefits. The GeneralCounsel contends that Respondent's actions dui ingthe campaign differ significantly from past practicesand constitute a violation of Section 8(a)(1) of theAct. We find merit in this exception.When Respondent opened its plant in Auburn,Maine, a letter was distributed to employees settingforth,inter alia,a grievance procedure. Forms wereprovided on which employees could request anoperation review. Problems could be discussed firstwith the immediate supervisor, then with PlantManager Leseur, and, as a last resort, with ClarenceNelson, vice president of Stride Rite Manufacturing.Nelson, who operated from the corporation's princi-pal officein Boston,Massachusetts, made a practiceof visiting all of Respondent's plants a few times ayear.On the opening of the Auburn plant, heinstructed his assistant, Barringer, PlantManagerIThe Administrative Law Judge found that Respondent's unfair laborpractices came within the firstcategory ofunfair labor practices as definedby the SupremeCourt inN LR B v.GisselPackingCo, Inc, 395 U S. 575(1969)We find it unnecessary to determine whether the violations are withinthe first category since we find that,even if the unfair labor practices do notcome within this category,they come within the second category and abargaining order is warranted under either finding2The Respondent and the General Counsel have excepted to certaincredibility findings made by the Administrative Law Judge It is the Board'sestablishedpolicynot to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrectStandardDry Wall Products,Inc,91NLRB544 (1950),enfd188 F2d 362 (C.A 3,228 NLRB No. 22Leseur, and other supervisors to talk to employeesabout production problems with a view towardsolving them. In the past, Nelson had visited the plantand talked individually with a few employees, but noformal employee meetings were held.On January 15, 1976, the Union filed a representa-tion petition. During the third and fourth weeks ofJanuary, Nelson held a series of meetings to discussthe union petition and to determine what sort ofproblems existed in the plant. Employees were askedto attend by department. The meetings were held inthe conference room of the plant. Nelson made aspeech from prepared notes and then asked forcomments. Employees complained about the unsani-tary condition of one of the bathrooms, the high noiselevel of a compressor, and the inconvenient locationof a conveyor. They also expressed a preference for aplantwide vacation over the July 4 holiday, ratherthan the staggered vacations suggested by manage-ment.Nelson wrote down these complaints andadmitted that Respondent "took some of the sugges-tions and capitalized on them." Shortly after themeetings the bathroom was cleaned, the compressorwas muffled, and the location of the conveyor waschanged. About 2 weeks after the meetings, Respon-dent distributed a ballot asking employees to indicatetheir preference for either a 1-week paid vacation or a2-week vacation with 1 week paid. Prior to theelection, it was announced that the plant would beclosed for the first 2 weeks of July.The Administrative Law Judge found, and weagree,that the meetings were for the purpose ofsoliciting grievances.He concluded, however, thatsinceRespondent had in the past solicited grievancesitwas merely continuing its former practice at theJanuary meetings and, therefore, its conduct on theseoccasions did not constitute an unlawful promise ofbenefit.Contrary to the Administrative Law Judge, we findthat the January meetings represent a major changein Respondent's approach to grievances. Complaintshad previously been handled informally by localofficials in the plant manager's office or on the plantfloor. Prior to the union campaign, Nelson, a high-ranking corporate official, had spoken with only afew employees at the Auburn plant while carrying out1951).We have carefullyexamined the recordand findno basis for reversinghis findings3Chairman Murphy agrees that Respondent's remarks regarding plantclosure violated Sec 8(aXI) of the ActIn the instant case, the repeatedreference to a 30-day cancellation clause in the Company's 2-yearlease andto the failure to sign a long-term lease suggests that optionswhich are solelywithinRespondent's control may be exercised to punish the employeesshouldthey select the Union In contrast,the employer's remarks inHoneywell, Inc, Photographic ProductsDivision,225 NLRB 617 (1976), whichChairman Murphythere found unobjectionable,referred to possibleeffectsof unionization beyond theemployer'scontrol and did not in her viewsuggest that the employer would take any adverse actiontoward theemployeesshould they select the union STRIDE RITE CORP.his practice of visiting all the Company's plants a fewtimes a year.After the Union's representation peti-tion,he held group meetings twice in 1 month.Further,thesemeetings were held in the conferenceroom-an area of the plant which had never beforebeen used for such purposes.The aura of formalitycreated by this special location of the meetings andthe recurrent appearance of a high-level corporateofficer stands inmarked contrast to the casualquestioning of employees by local officials. By thesame token,the calling of mass meetings for alldepartments differs significantly from the provisionfor an individual grievance procedure.These changesin practice,coupled with the immediate remedy ofseveral complaints raised at the meetings,undoubted-lyconveyed to the employees the message thatRespondent,in its effort to defeat the Union, wasnow willing to look much more favorably on anyrequest they might make.4Accordingly, we find thatRespondent,by its actions in the January meetings,impliedly promised benefits in an attempt to under-mine the Union's support in violation of Section8(a)(1)of the Act.We further find that by itssubsequent granting of certain of these promisedbenefits Respondent also violated Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,The Stride Rite Corporation,Auburn,Maine,its officers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order,as so modified:1.Insert the following as paragraph 1(e) andreletter the subsequent paragraphs accordingly:"(e) Promising and granting benefits and solicitingthe presentation of grievances and adjusting suchgrievances,to discourage its employees'designationof a representative for the purposes of collectivebargaining."2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election in Case 1-RC-13670 be,and the same hereby is, set aside, andthat the petition in Case 1-RC-13670 be dismissed.APPENDIX225NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect tothese rights.WE WILL NOT create the impression that we areengaging in surveillance of your union activities.WE WILL NOT interrogate you concerning yourunion membership,activities,sympathies, or de-sires.WE WILL NOT promise and grant benefits andsolicit the presentation of grievances and adjustsuch grievances,to discourage you in the designa-tionof a representative for the purposes ofcollective bargaining.WE WILL NOT threaten you with plant closing orother reprisals if you select Lewiston-AuburnShoeworkers Protective Association, or any otherlabor organization,as your collective-bargainingrepresentative,or engage in any other unionactivities.WE WILL, upon request, bargain collectivelywith the Lewiston-Auburn Shoeworkers Protec-tiveAssociation,as the exclusive bargainingrepresentative of all the employees in the unitdescribed below with respect to rates of pay,wages,hours, and other terms and conditions ofemployment, and, if an agreement is reached,embody such understanding in a written signedagreement.The bargaining unit is:All full-time and regular part-time employeesof the Stride Rite Corporation at its OldHotel Road,Auburn,Maine,plant,exclud-ing office clerical employees, guards and allsupervisors as defined in the Act.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in the'Eagle-Picher Industries,Inc, Electronics Division, Precision ProductsDepartment,171 NLRB 293,298-299 (1968) 226DECISIONSOF NATIONALLABOR RELATIONS BOARDexercise of the rights guaranteed them by Section7 of the National Labor Relations Act.THE STRIDE RITE CORPORATIONDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Upon acharge filed on March 31, 1975, by Lewiston-AuburnShoeworkers Protective Association (herein LASPA or theUnion), a complaint and amended complaint issued by theRegionalDirector for Region 1 of the National LaborRelations Board (herein the Board) on November 17, 1975,and April 2, 1976, respectively,I and timely filed answers bythe Stride Rite Corporation (herein Respondent), a hearingwas held on April 20 through 24, 1976, in Auburn, Maine.Consolidated for hearing with the complaint were Union-filed objections to the conduct of an election conductedamong Respondent's employees on March 27, 1975.2 Ahearing upon these objections, which parallel certaincomplaint allegations, was directed by the Board on August4, 1975.At issue herein was whether Respondent violated Section8(a)(1) of the Act and interfered with the conduct of theelection by solicitmg grievances from its employees andsatisfying or promising to satisfy same in order to under-mine the Union's organizational efforts, interrogating itsemployees in regard to the union activity, creating theimpression of surveillance of union activities, and impliedlythreatening to close the plant if the Union won therepresentation election.Further at issue was whetherRespondent, by the foregoing conduct and its refusal tobargain collectivelywith the Union, rendered a freeelection, impossible and thereby violated Section 8(a)(5) ofthe Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally.3 Comprehensive briefs,which have been carefully considered, were filed by allparties.Upon the entire record, including my careful observationof the witnesses and their demeanor, I make the following:1A motion to further amend the complaint at the opening of heanng wastimely SeeStarkville, Inc.,219 NLRB 595 (1975)2The election was held pursuant to a Stipulation for Certification UponConsent Election approved on February 7, 1975 Of approximately 112eligible voters, 43 cast votes for, and 62 cast votes against, LASPA.3Respondent contended that the Freedom of Information Act, 5 U.S.CSec 552, as amended, 88 Stat 1563, entitled it to prehearing inspection of theaffidavits of witnesses General Counsel intended to call at the hearing andthat the General Counsel's failure to comply with its request for sameviolated that act, denied Respondent due process of law, and rendered thehearing herein voidab mrtio.As the Board has pointed out, Respondentcannot raise the refusal to furnish documents as a defense in an unfair laborpractice proceeding See, e g,Mercy College,219 NLRB 81 (1975). Theappropriate avenue for Freedom of Information Act contentions lies in thefirst instance before the United States district courts, rather than anAdministrative Law Judge of the BoardMoreover, Respondent rested its FOIA contentions on certain decisionsrendered by various district courts favorable to its position The Board, withalldue respect, has not accepted the propriety of such decisions. Uponappeal, decisions requiring that investigative affidavits be disclosed prior tohearing pursuant to the FOIA have consistently been reversed See, forexample,GoodfriendWestern Corp., d/b/a Wrangler Wranch v Fuchs,535F 2d 145 (C A I, 1976),Title Guarantee Co v. N L R B,534 F 2d 484 (C A.FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSAND THE UNION'SLABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent, a Massachusetts corporation, is engaged inAuburn, Maine, in the manufacture, sale, and distributionof shoes and footwear. Jurisdiction is not in issue. I find andconclude that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.I find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.To the extent relevant herein, I find that the followingpersons, at the times in question, comprised Respondent'ssupervisory heirarchy: Myles Slosberg, vice president; C. T.Nelson, director of manufacturing; Donald Leseur, plantmanager; Robert G. Lauzon, maintenance supervisor; FredLawrence, cutting room foreman;Maurice Frechette,cutting room foreman; and Al Gagne, packing roomforeman.H. THE UNFAIR LABOR PRACTICESA.Background-Stride Rite's Arrival and UnionActivityThe twin city area of Lewiston-Auburn, Maine, hashistorically been a center for the manufacture of shoes. Likeother such areas in the northeast, it has, in recent years,suffered attrition in the number of factories and concerns soengaged. As the number of shoe factories declined, so toodid the membership of LASPA, one of the area's principalunions.One of Auburn's factories to close in 1974 wasMoxee's, a reasonably new plant which had been built byyet another shoe company, Belgrade. LASPA had repre-sented the employees of both Belgrade and Moxee.Prior to the acquisition of the Auburn plant, Respondenthad seven plants, four unionized. Around the fall of 1973,because of a discerned need for increased production,Respondent began seeking additional manufacturing facili-ties.The former Moxee plant offered a relatively new2, 1976),Climax Molybdenum Company v. N.L.R B,539 F 2d 63 (C A 10,1976)Respondent further contended that it had been denied due process of lawby General Counsel's refusal to furnish it, for cross-examination purposes,with the notes and memoranda of witness interviews, taken in the investiga-tion from somewitnessesin lieu of affidavits. (Where General Counsel hadaffidavits of itswitnesses, they were furnished) The Board's Rule, Sec102.118, embodying the principles ofJencks v United States,353 U S 657(1957), is specific and requires only that "statements" be produced. The term"statement" is narrowly defined to include- "(I) a written statement made bysaid witness and signed or otherwise adopted or approved by him, or (2) astenographic,mechanical, electrical, or other recording, or a transcriptionthereof, which is a substantially verbatim recital of an oral statementThe fact that General Counsel chose not to take sworn affidavits from allwitnesses, but relied on notes of interviews of some in issuing the complaintand preparingwitnessesfor hearing, does not render such notes "adopted orapproved" within theBoard'sRule, absentsome evidence that the noteswere, in fact, "adopted or approved" by the witness or that they purported tobe substantially verbatim recitals ofthe witnesses'statements. I find GeneralCounsel's refusal to furnish such notes warranted by the Board'sRules"Sincethe notes in issuedid not have to be produced, the Respondent'sarguments that it was prejudiced by their unavailability are without meet "American Rubber and Plastics Corporation,200 NLRB 867, 868 (1972) STRIDE RITE CORP.physical plant and an available work force with skills in themanufacture of shoes. Slosberg, president of Respondent'smanufacturing division, as well as corporate vice president,investigated the plant and the Auburn area. He inquiredand was informed about the available labor force, theprevailing wages, the extent of unionism, and the identityand characteristicsof LASPA.Arrangements were made for Respondent to acquire theAuburn plant through industrial revenue bond financing.Under this financing plan, which required a municipalreferendum, the city of Auburn would purchase the plantfrom its present owners with the proceeds of a municipalbond offering and would lease it to Respondent for a termof 15 years at a rental equal to the city's obligations on thebond. At the end of the 15 years, Respondent would ownthe plant and would have enjoyed the advantage of thesubstantially lower municipal bond interest rate.In August 1974, Respondent entered into a 2-year leasefor the plant. The lease provided,inter alia:[P]rovided however that the Tenant shall have the rightto terminate this lease at any time by giving theLandlord written notice, and said termination shallbecome effective upon the 30th day following theLandlord's receipt of said notice.4Respondent's decision to locate in Auburn was an-nounced during the summer of 1974 and an advertisingcampaign, stressing the added jobs and improved tax base,aimed at passage of the bond referendum, was undertaken.The referendum was held in November 1974. It passed.Even before the referendum, however, Respondent hadmoved into the plant. Production began in late Septemberand employees were added to the work force as the varioussteps in the assembly process were completed. In order toopen the plant, Respondent invested approximately$200,000 in repair and renovation, much of which wasnonrecoverable.In late December, the date of January 7, 1975, wasselected for closing on the revenue bond financing packageand Respondent's obligation thereunder. Approximately 2or 3 days before January 7, Respondent's bond counselrequested an indefinite postponement because of "technicaldifficulties." The postponement was granted.The Union's interest in the plant began when Respondentcommenced operations.Wallace Dixon,LASPA's businessagent, visited the plant on three or four occasions betweenOctober and December 1974, met with Plant ManagerDonald Leseur, and indicated the Union's interest inrepresenting Respondent's employees. Many of Respon-dent's employees had been LASPA members when previ-ously employed in this and other shoe factories. Pursuant totheir requests,an initial organizing meeting, attended by sixor seven employees, was held on January 6, 1975 (all dateshereinafter are 1975 unless otherwise specified). Authoriza-tion cards were passed out. Additional union meetings wereheld on January 13 and 20. On January 10, the Union made4Prior to the execution of this lease,in a letter to the building's owners,Slosberg had indicated a willingness"to enter into a . . month-to-monthlease arrangement. . .with the understanding that we could ternunate onshort notice if the Revenue Bond financing package cannot be worked out toour mutual satisfaction."In testimony,Slosberg indicated that it also sought227a demand for recognition which was repeated on January21 and on that date rejected. The Union also filed therepresentation petition in Case 1-RC-13670 on January 15.On January 22, the Union filed a complaint with the U.S.Department of Labor, Occupational Safety and HealthAdministration,alleging problems with compressor noise,lighting, an unsanitary restroom, and inadequate heat.B.Stride Rite's Response to the Union Activity1.Allegedsolicitationand satisfaction ofgrievancesIt is not in dispute that, upon receipt of the petition,Respondent undertook to convince its employees to voteagainst union representation. In the third and fourth weeksof January, Clarence Nelson, director of manufacturingand vice president of the manufacturing division, conduct-ed a series of meetings with the employees. He testified:A petition for an election had been filed and I wanted tofind out what they knew about it, maybe we could setup some kind of communication.He further testified that the purpose of the meetings was tofind out what the problems were and to solve them. In thesemeetings,Nelson introduced himself and Barringer, hisassistant,and, speaking from notes prepared for thepurposes, told the employees:[W ]e had received the Petition from the NLRB for anelection and that I realized that there were problemsthere and that we had been working on some of theseproblems and we would continue to work on theseproblems. I went back to the history of Auburn, the waywe came there in the first place; where we had beenlooking for available skills in various cities and ... Ihad determined through a survey that people wereavailable in Auburn-Lewiston area as well as someother areas that we had done a similar survey in and wehad decided to come here primarily because of theavailable labor and because of the available plant. Weexpected startup problems. Every factory I know of hasstartup problems and some of these problems I hadwritten down there, flow of work, equipment and lackof some skills and I think we agreed that there was someof this that existed there and that some people suggestedways to get around some of these problems. But thatwas later on. I continued talking about the economy ingeneral and in the shoe industry and I think ... thattherewas an economic situation existing,unemploy-ment in the country, unemployment in this communityand I cited some other shoe towns where unemploy-ment had been a problem, such as Haverhill, Lynn andBrockton,Massachusetts and I mentioned Moxee'swhich had been in that plant and many of the peoplethere in these meetings had worked in Moxee's andexperienced this. So, it wasn't something that wasthe short-term revocable commitment so that it could get out if businessturned down or the plant turned out to be unsuitable.The 2-year leasecontained no limitation on the reasons for which Respondent could givenotice and terminate. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDsecondhand or something. They knew it firsthand, theseproblems. I said that the company did not want aUnion. I didn't feel it was necessary but that we hadsome Unions and we operated with a Union if that'swhat the people wanted, that we did operate withUnions.We had some factories operating withoutUnions and once we got our problems worked out in thestartup, that we felt we could come up with a viableoperation that was a good place for people to work.And then I asked if there was any questions or anycomments that the people would like to make at thatpoint and there were some.5As employees voiced various complaints,suggestions,and questions, Nelson made written notes of them andeither describedRespondent's policy on the particularsubject or indicated that he would look into the matter.Among the complaints that were raised were such mattersas the allegedly dirty bathroom, ice on the parking lot, thelocation of a conveyor, and noise from a compressor. Onecomplaint about amissing machinepart caused Nelson totake immediate action. According to Nelson's notes and hisrecollections, someone commented that if LASPA was inthey would get the LASPA contract. Employees asked howmany plants Respondent had and how many were union-ized.A comment was made that Moxee's had closed butStrideRitecould not because the bond issue had beenapproved and the lease signed. Nelson testified that hemade no comments about the latter statements.A question was raised on Respondent's wage increasepolicy, in response to which Nelson stated that there was noset policy. He stated that wages could not be raised at thattime.He continued by describing Respondent's standardhour-incentive system. An extendeddiscussionarose overthe scheduling of vacations. Nelson stated, consistent withthe information new employees were given, that thevacation period or schedule would beannouncedby May 1.The question was asked when it would be. Nelson spoke ofhis reservations about shutting the plant down for avacation period and his preference for staggered vacations.This caused considerable consternation as plantwide vaca-tion shutdowns over the July 4 holiday were customary inthe area.Following these group meetings in January, according toNelson, Respondent "tooksomeof the suggestions andcapitalized on them and used them." Some of the comp-laints,such as the noisy compressor and the dirty bath-room, had also been raised through OSHA. The compressorwas first muffled and ultimately moved outdoors. Nelsonlooked into the bathroom situation and the complaints inregard thereto ceased.6 A suggestion (or complaint) inregard to the installation of a conveyor belt in a particulararea was followed up and done.The record 7 reveals that from October through Decem-ber 1974 Respondent gave 11 employees rate changes, in all5The foregoing does not purport to be a verbatim recital of Nelson'sstatement to the employees in these meetings.His recollection of thesemeetings is corroborated ybyyhis notes and is more specific than recollectionsof the employees who testified on this subject.Additionally, I note Nelson'scandid acknowledgment of the purpose of the meetings and his statementsconcerning the Respondent's preferencevis-a-visunionization,which werenot specifically recalled by most of the employees.Accordingly,IcreditNelson's testimony,as set forth above.but 1 case 25-cent-per-hour increases. From January 13(the first raises after the start of the in-plant union activity)untilMarch 24 (the last raise before the election), therewere 32 such wage increase rate changes, varying in amountfrom 10 to 25 cents per hour. There were no such wageincreases in the month following the election but 18increases from the end of April through June.About 2 weeks after the meetings, Respondent distribut-ed a ballot asking employees for their preference of a 1-week fully paid vacation or a 2-week vacation with I weekpaid. Prior to the election, Respondent announced that theplant would be closed for the first 2 weeks of July.When Respondent opened the Auburn plant, and at leastuntil the advent of the Union, new employees received aletter from Nelson describing company benefits. Includedthereinwas a grievance procedure, providing for stepsthrough the immediate supervisor, plant manager andultimately to Nelson. It further stated: "we will keep and[sic ] open door policy so that all employees can talk freelywith all members of management." Respondent also had aform on which employees could request an operationreview; the record reflects that it was used at least onceprior to the January 6 union meeting.Although Nelson had not met with employees other thanindividually prior to January, other supervisors had con-ducted at least a few groupsessionsfor employees to airtheir gripes and suggestions. Leseur testified that both heand Barringer met with groups of employees, from Octoberthrough December, where employee problems and comp-laintswere solicited and discussed. Employee Judith Hurdrecalled such a meeting in November or December with 12to 15 employees and Barringer present. Jeanette Royrecalled a meeting in the beginning of December withLeseur, Barringer, and about five employees at which therewere complaints about the wages and Roy asked whetherthey would be released early on Christmas eve. AlthoughLeseur indicated then that an early release would not befeasible, the plant closed at 11 a.m. on the day beforeChristmas. Gloria Targett also confirmed that such meet-ingswere being held during the period prior to any overtunion activity.Other employees indicated that in the period before thefirst union meeting, while they were able to voice comp-laints to supervision, their individual complaints or griev-ances received little or no favorable response. The recorddoes reflect changes in wage rates, machines, and proce-dures during the period from the plant opening until thestart of the union activity.The complaint alleged that by Nelson's meetings inJanuary Respondent solicited grievances from its employ-ees,promised to remedy them, and did so, in order toundermine the Union's campaign, in violation of Section8(axl). The essence of such a violation is not the solicita-tion of grievances itself; rather, it is the promise to correctthem, either express or inferred from the solicitation.6 It appears that there was some turnover in the personnelresponsible forthis service. I cannot concludefrom the record before me that anyone washired to assume this task as a result of the complaints.7The point motion tointroduce into evidenceafter theclose of hearing asummary ofwage increasesgiven byRespondentfrom October 1974 throughJune 1975 is hereby granted. STRIDE RITE CORP.Campbell Soup Company,225 NLRB 222 (1976);UarcoIncorporated,216 NLRB 1 (1974). In the instant case, therebeing no express promise, it must be found by inference ifat all. In regard to the creation of such an inference, theBoard, inReliance Electric Company,Madison Plant Me-chanical Drives Division,191 NLRB 44,46 (1971), stated theprinciple succinctly:Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances orcomplaints, adopts such a course when unions engage inorganizational campaigns seeking to represent employ-ees,we think there is a compelling inference that he isimplicitlypromising to correct those inequities hediscovers as a result of his inquiries and likewise urgingon his employees that the combined program of inquiryand correction will make union representation unneces-sary.Such conduct is unlawful.Squire Shops, Inc.,218 NLRB158 (1975);Texaco Inc. (Evansville, Indiana Bulk Station),178 NLRB 434 (1969).Respondent contends that Nelson's meetings were not forthe purpose of and did not constitute solicitation ofgrievances. I must reject this contention. Nelson acknowl-edged that the meetings were held "to set up some kind ofcommunication."Moreover, he admittedly invited ques-tions and comments and a number of complaints naturallywere aired. Nelson listened to the complaints, made note ofthem, indicated that they would be looked into, and tookcorrective action on at least some of them. To this extent, atleast, the facts herein parallel those ofment Stores, a Division of Federated Department Stores, Inc.,207 NLRB 1005 (1973), wherein unlawful promises andgrants of benefits were found. See alsoReliance Electric,supra.The cases cited by Respondent in support of thiscontention are inapposite. InBig G Supermarket, Inc.,d/bla Town and Country Family Center,219 NLRB 1078(1975), the employer approached an employee and "saidthat he wanted me to know that he was still deadly against[the union] and that he couldn't ask me no questions orhow I felt about it, but he could listen to what I had to say."This statement was far more ambiguous than Nelson'scalling of successive meetings, discussing the Company andthe problems in the plant, and asking for and notingemployee comments and suggestions. Similarly, inOrkinExterminating Company of Kansas, Inc.,136 NLRB 630(1962), in a context wherein the employer was not aware ofany union activity, the employees were merely told thatthey might discuss problems with management. No prom-ise, express or implied, was made, and it was on that basis,rather than on the ground that there had been no solicita-tion of grievances, that the allegation was dismissed.A more substantial question is presented by Respon-dent's contention that, even assuming a solicitation ofgrievances, no violation can be found where the employerhas a past practice of such solicitation of complaints andgrievances. InBryantChucking Grinder Company,160NLRB 1526, 1548-50 (1966), enfd. 389 F.2d 565 (C.A. 2,2291967), the employer had an established complaint proce-dure. During a union campaign, and as a direct response toit,therewas a strengthening of that procedure and anincreased supervisory solicitousness toward employeegrievances outside of the procedure. The Trial Examinerfound no violation notwithstanding that the conduct mayhave been intended to convince employees that they hadless reason for wanting a union to handle their grievances.Similarly, inMt. Ida Footwear Company, A Division ofMunro Company, Inc.,217 NLRB 1011 (1975), the Boardfound no violation where, during an organizational cam-paign, the employer: (1) continued its practice of giving itsemployees questionnaries asking,inter alia,how earningsand working conditions could be improved and whatbenefits they would like to see added; (2) referred to thequestionnaires in its campaign speeches and indicated thatitwas working on the problems; and (3) remindedemployees of its open-door policy permitting them to bringproblems to management. The Board found that theforegoing was insufficient to establish that the employerunlawfullysolicited and promised to redress employeegrievances. It stated that "[t]he timing of the circulation tooccur during an organizational drive does not itselfestablish an ulterior motive" and pointed out that theevidence suggested that the employer, rather than promis-ing to redress grievances, was merely indicating that itwould follow established management policies. Finally, inthis regard, I would note that as the essence of the allegedviolation is the promise and grant of benefits(Uarco, supra)and as an employer is obligated during an organizationalcampaign to continue its benefits program as if the unionwere not on the scene(Gold Circle Department Stores, supraat 1014;The Gates Rubber Company, 182NLRB 95 (1970)),there would appear to be nothing unlawful in employerpromises to continue existing practices. Logic would dictatethat its obligation to continue existing practices wouldapply with equal force to a practice of soliciting grievancesas to a practice of wage increases.As I have found herein that Respondent had a grievanceprocedure, a practice of soliciting employee complaints,suggestions, and grievances, and a history, since its recentinception, of making changes in various aspects of itsoperation, I conclude that Nelson's solicitation of grievanc-es at his January meetings did not constitute an unlawfulpromise of benefit. I further find that evidence is insuffi-cient to establish that the changes instituted and actionstaken by Respondent, particularly in regard to wage rates,vacations, the cleaning of bathrooms, relocation or im-provement of machinery, and similar matters, constitutedgrants of benefits unlawful as attempts to undermine theUnion's support.2.Alleged interrogation, surveillance, andthreatened loss of benefitsEmployee Jeanette Roy testified that onthe day that theauthorization cards were brought into the plant(January 7)the packingroom foreman,Al Gagne,8 asked if she hadheard that the Union was trying to get in.She told him that8Gagne's supervisorystatuswas admitted. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDshe had seen the business agent at the plant about a weekearlier.Gagne stated:"That's not what I mean....Hasanyone approached you about the union?"Roy said no andGagne walked away.Jeanette Roy's demeanor,the mannerinwhich she held firm to her testimony in the face ofleading questions by both General Counsel and Respon-dent,and her candor as reflected in her testimony acknowl-edging facts adverse to the Union's cause,all establish heras a thoroughly credible witness.Gagne was not called tocontradict her testimony.Similarly, employee Paul Bechard testified credibly andwithout contradiction that in the week prior to the electionCutting Room Foreman Fred Lawrence9 approached hisbench and asked if he was for or against the Union.Bechard told him that it was none of Lawrence's business.Interrogation as to the union activities of the questionedemployee and others, as reflected by the foregoing testimo-ny, is inherently coercive even in the absence of accompa-nying threats.Crown Zellerbach Corporation,225 NLRB911 (1976);P.B. and S.Chemical Company,224 NLRB 1(1976). Even assumingarguendothat the law excuses somecasual interrogations,the record herein fails to reflect thatthe foregoing interrogations were so casual or innocuous asto warrant dismissal.Gloria Targett testified credibly and without contradic-tion that the cuttingroom foreman,Maurice Frechette,10told her,during January,when she had been passing outcards, that she had better watch her step because Leseur,the plant manager, knew what she was doing.Frechette,however,wished her success in the union campaign andindicated that he did not care as he was leaving.Notwith-standing Frechette's good wishes, I find that his statementinterferedwith Targett's Section 7 rights.As the Boardstated inFlorida Steel Corporation,224 NLRB 45(1976):It has long been recognized that the test of interference,restraint,and coercion under Section 8(axl) of the Actdoes not turn on a respondent'smotive,courtesy, orgentleness,or on whether the coercion succeeded orfailed.It also does not turn on whether the supervisorand employee involved are on friendly or unfriendlyterms.Rather, the test is whether the supervisor'sconduct reasonably tended to interfere with the freeexercise of the employee's rights under the Act.Telling an employee who is engaged in authorization carddistribution that she should watch her step as the plantmanager was aware of her activities cannot fail to inhibitthose activities,regardless of the immediate supervisor'sunion proclivities.Accordingly,Ifmd that by the foregoing impression ofsurveillance,interrogations,and threats Respondent hasviolated Section 8(a)(l) of the Act.In the week prior to the election,Maintenance SupervisorRobert Lauzon(supervisory status admitted)spoke withemployees Marion Tarr and Louise Bennett, at Bennett'swork station,while he was passing out campaign literature.In the course of a discussion about the Union, precipitatedby the distribution but initiated by the employees,Lauzonmentioned the employees'health insurance coverage.According to Bennett,Lauzon told them,"If the Unioncomes in,you won't have your Blue Cross-Blue Shield. Itwould be taken away."" Lauzon testified that he wasdistributing two pieces of literature,one, dated March 25and liven to all the employees on or about that date,described the state of the shoe industry in New Englandand listed shoe factories which had closed.The other, healleged,was a leaflet entitled"10 Reasons Why You ShouldKeep The Union Out," dated March 18, which had earlierbeen distributed to employees in other departments andwhich he had been asked to distribute in the packingroomat this time because there was no supervisor there. In thelast-described leaflet was a statement about bargaining. Itstated:"Bargaining is trading. . . .In order to get thisprovision[union shop],the Union could trade away any ofyour present benefits,including insurance. . . ."Lauzontestified that this piece of literature prompted Tarr to askwhat "bargaining"meant, he read the description ofbargaining from the literature,Tarr asked what could bebargained away,and he asked what assets they had. Therewas a mention of Blue Cross-Blue Shield and he said thatcould be a bargaining issue.He denied saying that theywould lose their insurance.Bennett denied that Lauzondistributed more than one piece of literature on the day ofher conversation with him.The foregoing evidence is attended with inconsistencieson all sides.On balance, I conclude that Lauzon's recollec-tion is more complete than either Bennett's or Tarr's. I alsodeem Lauzon's version less implausible than that of theemployees.The threat, as alleged by the employees,did notfit into the context of the conversation as they related it. Itmay well be that Lauzon made the statement substantiallyas he recalled it and that Bennett and Tarr, as employeesconcerned with possible loss of benefits,understood it asthey related.Accordingly,I shall recommend that thisallegation be dismissed.3.Alleged implied threats of plant closureGeneral Counsel contends that Respondent's campaign,by specificstatements in literature and speechesand by itstotal impact,contained implied threats to close the plant inthe event of unionization. Respondent denied that itsstatements threatened plant closure and asserted that itsstatements were factually and legally correct,made withsufficient time for the Union to respond thereto, were inresponse to subjects interjected in thecampaign by theUnion,dealtwith such legitimate campaign subjects aseconomic conditionsand job security,and were privilegedas predictions based on objective fact.As noted,the Union's in-plant campaign was initiated onJanuary 7.Nelson's meetings with employees in mid-to lateJanuary were the first formal communications,by eitherparty,to the employees.In those meetings,Nelson madereference to adverse economic conditions and high levels ofunemployment in the Nation, the community,and the shoe9 Lawrence was not employed by Respondent at the time of the hearing.that Lauzon said that if the Union did get in, "we might lose our Blue CrossioFrechette was not employed by Respondent at the time of the hearing.and Blue Shield."On cross-examination,she phrased the alleged threat moreiiTarr,who was unable to recall the conversation without the aid of apositively,thatRespondent would take away some benefits,such as thequestion suggesting the topic of discussion,testified on direct examinationhealth insurance. STRIDERITE CORP.231industry and referred back to the history of the plant. Inthis context, he told the employees that Respondent did notwanta unionbut operated elsewhere with unions andwould do so here if the employees wanted. Among thecommentsmade by individual employees were statementsabout employees getting the LASPA contract if unionizedand Respondent's obligation to remain in Auburn becauseof the lease.The Union responded to Nelson's meetings by a letter toemployees dated January 28. Neither that letter, nor theunioncampaign literature of February 7 and 27, or March6,made any reference to specific benefits LASPA promisedto secureor to Respondent's obligation to remain in thisplant under its lease.On March 6, Respondent and representatives of the cityof Auburn executedan agreementextending the date forcompletion of the real estate transaction to May 28. OnMarch 7, Nelson sent Respondent's employees its firstwritten communication in the campaign. That letter con-tained,inter alia,the following:On Thursday, March 27, 1975, you will decide whetheror not to let the LASPA Union get in your plant. This isa very important decision for you to make, for it directlyinvolves your job, your future, and the very future ofyour plant.Your Company sincerely believes that it is not in yourbest interests to let the union get into your plant. Thisunion has not done anything for anyone, and many ofyou in this plant today know that first hand.After all, what did this Union do for its dues payingmembers when Moxees closed this very same plant andhundreds of you, your friends and relatives lost theirjobs?What did this Union do for its members whenAuburn Heel and ShapiroBros.both closed? TheUnion did nothing for them, absolutely nothing.It described what Stride Rite had done to improve the plantand pointed out that it, rather than the Union, wasresponsible for providing the jobs, improving the plant, andpaying their wages. The employees were told:This union has done nothing for you in the past, and itcannot guarantee you anything in the future.In these days of economic depression, mass unemploy-ment, layoffs and plant closings, your jobs should notbe taken for granted nor should this plant be taken forgranted. Stride Rite does not own this building nor hasitsigned a lease for it. Because of the economicconditions we are faced with today, we are here on amonth-to-month basis, and if these economic condi-tions force us to, we would have to close this plant.Stride Rite has been in Auburn for only a short time.Thus, we do not really know one another. But, webelieve that if we work together as a team, cooperatewith each other and trust and respect each other, we canmake this a successful plant. We ask only that you giveus a chance.On March 11, Respondent distributed another flyer,stating,in essence, that Respondent was the source of theirjobs, benefits, and livelihood, not the Union, and that "TheUnion Can Guarantee You Absolutely Nothing."On March 13, the Union responded with a letter fromJoseph Roy, secretary-treasurer, wherein he pointed outwhat LASPA had done for its members. In regard to theallegedmonth-to-month term of Respondent's presence,Roy stated:After bragging about all the money Stride Rite hasspent on improving the factory, Mr. Nelson mentionsthat Stride Rite is only here on a month-to-month basis.Do you believe this? Why would they have spent moneyon improvements and machines if they intended toleave? This is a desparation move by the company toscare you into voting against the union. The company isunder a two year lease with the Maine GuaranteeAuthority right now which expires August 13, 1976.They have also agreed to sign a 25 year lease as soon asthe revenue bond sale goes through.Between March 14 and 24, Respondent distributed whatmay best be described as fairly typical, if somewhat heavy-handed, campaign literature. The literature dwelt primarilyon the costs of unionism, the loss of control, the Union'sinability to guarantee improvements, the possibility ofstrikes to enforce union demands, the Employer's right toreplace strikers, and the Union's right to require support ofa strike. General Counsel does not specifically allude to anyportion of this literature in support of its allegation ofimplied threats and none will be quoted herein.12In a March 20 letter, the Union again attempted to refuteRespondent's assertionthat it was only present on a month-to-month basis. The letter pointed to Respondent's publicutterances and assurances made in support of the bondreferendum. It reiterated that Respondent had a 2-yearlease and a commitment to sign a long-term lease andasserted that Respondent had postponed the bond issuebecause of the petition for campaign leverage. Finally, itasserted the benefits of unionization, including wages andfringe benefits "at least equal to those in other unionshops." Increased benefits was also the theme of union12General Counsel contended at hearing, but not on brief, that, pursuantto the language ofN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969),statements about the Union, its leadership, its interests, and its propagandamust be based on objective fact. TheGisselprinciple requiring support inobjective fact pertains only to employerpredictionsof the effect of unioniza-tion,not to all campaign propaganda. Except to the extent that someportions of this literature may contribute to employee belief as to theinevitability of strikes or plant closure, it does not exceed the bounds oflegitimatecampaign ropaganda. As the Fifth Circuit Court of Appealsnoted inN.L.R.B. v. Sumter Plywood Corporation,535 F.2d 917 (1976), enfg.215 NLRB 227 (1974):Although the Board aspires to "laboratory conditions" in electionswe recognize that clinical aspesis is an unattainable goal in the realworld of unionorganizationalefforts.On the contrary, it is often thecase that"exaggerations,hyperbole and appeals to emotions are thestuff of which election campaigns are made." ...Some degree ofpuffing and propagandizing must be permitted, else the laboratorywould be found infected in every case 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDliterature of March 21and 25. The latter,after setting forthearnings of anotherLASPA-representedfactory inthe area,stated:LASPAisnot promising`pie in the sky.' We arepromisingthat if you elect LASPAto representyou, youwillgetAT LEAST what our other members inLewiston-Auburn get.In fact, our other contractsforbid us to accept anything less. [Emphasis supplied.]On March 25,Respondent issued another letter to itsemployees.It stated:As you know,when Shapiro Bros.,Moxees andAuburn Heel closed, hundreds of LASPA members losttheir jobs.On March 13th 1975, LASPA distributed a lettersigned by Mr. Joseph P.R. Roy, in which they tried tomakeyou believe that the LASPAmembers whoworked at those plants when they closed,somehowbenefited from losing their jobs.Well,Mr.Roy can talk about UnemploymentCompensation and lawsuits all he wants to, but one factremains above all others, and that is, Shapiro Bros.Moxeesand AuburnHeeldidclose,asmany of youworking here know all too well. And,every singlemember of LASPA who worked at those plants losttheirJOBS!Standing in an unemployment line may be a benefittoMr.Roy. Afterall, he's entitled to his opinion.But, itseems to me that if he was really interested in helpingpeople,he would concentrate more onJOBSECURI-TY.Instead of coming around hereto tryto collectunion dues from you, Mr. Roy should be out trying tohelp his out of work members find jobs.[Emphasissupplied.]The letter went on to label as "not true"what it contendedwas Roy's March 13 assertion that Stride Rite was "nothere on a month-to-month basis,but must stay in Auburn,no matter what happens,untilAugust13, 1976."It thenquoted the30-daytermination notice language of its leasewith Maine Guarantee Authority(supra)and reiterated that"StrideRite is here on a month-to-month basis only."(Emphasis supplied.)It denied that Stide Rite had agreed toa 25-year lease and said that,even though the bond sale hadbeen approved by the voters,"StrideRite has delayedsigning a long-term lease." The letterconcludes:As you can readily see, Mr. Joseph P. R. Roy and hisLASPA Unionare not tobe trusted. Do not put yourjobs, your future and the very future of your plant intheir hands.Vote NO.13Nelson testified that he told the employees that he felt harassed by thenumerous inspections which had been conducted at the plant.Most of theseinspections were normal incidents of opening a new plant;they dealt withsuch matters as the electrical system,the boiler,and the cafeteria. Oneinspection was by OSHA,on the Union's complaint.Virtually all of theinspections had occurred in the first few months of the plant's operation.Moreover,Nelson called the March 25 meetings because of the election. Theinspections had nothing to do with the election.I therefore find it impossibleOn the same date,Respondent distributed a flyercontaining newspaper articles dealing with plant closingsand financial difficulties in the shoeindustry,under theheading, "Do you seriously believe that the Union'spromises of 'job security' can change this sad picture." Thesame flyer listed 486 shoe factories,"many with unioncontracts," which had closed in 10 years. It asked, "What isjob security?"Respondent's final preelection distribution, on March 26,again was headed "What is job security?" and stated:LASPA wants you to believe that job security is aLASPA contract, and that no plant that has LASPAcan ever be closed.That, of course,is simply not true.The truth is, any Companycan always closea plant foreconomic reasons.LASPA knows better than anyonethathundreds of itsmembers lost theirjobswhen,for economic reasons, thefollowingplants which were all"unionized" by LASPAwere forced to close.It then pictured three namedAuburnshoe factories withthe word"Closed"stamped across them.It asserted that"True job security" came from making and selling a qualityproduct at a competitive price.It concluded:AT STRIDE RITE, we have always attempted tomaintainproduction and give 52 pay checks a year. IFLA SPA gets in and disrupts ourproductionor in any waymakes us non-competitive so we can't sell our product,those pay checks will stop.[Emphasis supplied.]THINK!VOTE NO!On or about March 25, Nelson held a final series ofmeetingswith the employees.According to Nelson'stestimony,he again told the employees the details ofRespondent's lease with Maine GuaranteeAuthority andread them the portion containing the 30-day terminationclause.He alsotold them that they could look at a copy ofthe lease in the office.He compared the earnings shown inone of the Union's leaflets with those at this plant andstated that Stride Rite's would be as good or better if theproduction problems were resolved. He then told theemployees that he felt that he was being harassed and wasnot sure that they were wanted in the city of Auburn.Various employees attributed to Nelson a statement thatthe machines were not bolted down and they could pick upand leave on 30 days' notice. 13General Counsel contended that Respondent deliberatelypostponed finalization of its long-term commitment for theAuburn plant because of the employees' union activity, into credit Nelson's assertion that his reference to "harassment" and to notfeelingwanted related to the inspections which had been conductedAdditionally,Nelson testified that he did not believe he made the statementabout the machines not being bolted down;however,he did not specificallydeny it.The statement was attributed to him by at least three employees,Bennett,Tarr,and Clotiere,and I conclude that Nelson did, in fact, makesuch a statement in this series of meetings. STRIDE RITE CORP.233order to bolster its arguments among the employees that itcould leave Auburn on short notice and that such adeparture was a real possibility in the event of unionization.Respondent asserted that the postponements were forlegitimate business reasons,unconnected with the unionactivity.As motive is not the determinative factor as to thepresence or absence of a violation of Section 8(a)(1). (Seefor exampleFlorida Steel Corporation, supra.)Ideem itunnecessary to determine whether the postponements wereoccasionedby the union activity or were fortuitouslycoincident with it. If the postponements were for the best ofreasons but Respondent capitalized on them in its propa-ganda insuch a way as to imply that the plant would closein the event of unionization,Respondent's conduct wouldviolate Section 8(a)(1) just as surely as if it had ordered thepostponements for that purpose. Conversely, if Respondentpostponed the execution of the long-term lease for thesuspected reasons, but said nothing which would reason-ably give rise to an implied threat to close, then, as GeneralCounsel conceded, there would be no violation of the Act.14The question thus becomes whether Respondent's oraland written communications,taken singularly or as awhole, impliedly threatened plant closing if the Union wonthe election.Respondent asserted that its statements werebut opinions and predictions permissible under Section 8(c)of the Act.N. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575, 617,618 (1969), upon which all parties hereto rely, states, inpart:Thus, Section 8(c) merely implements the First Amend-mentby requiring that . . . the expression of "anyviews, argument, or opinion" shall not be "evidence ofan unfair labor practice,"so long as such expressioncontains"no threat of reprisal or force of promise ofbenefit" in violation of § 8(a)(1) .. .Any assessment of the precise scope of employerexpression, of course, must be made in the context of itslabor relations setting. Thus, an employer's rightscannot outweigh the equal rights of the employees toassociate freely, as those rights are embodied in § 7 andprotected by § 8(a)(1) and the proviso to § 8(c). Andany balancing of those rights must take into account theeconomic dependence of the employees on their em-ployers, and the necessary tendency of the former,because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear.The Court goes on to state, in oft-quoted language, thatan employer...may even make a prediction as to the preciseeffect he believes unionization will have on his compa-ny. In sucha case,however, the prediction must becarefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably proba-ble consequences beyond his control or to convey amanagement decision already arrived at to close theplant in case of unionization. . . If there is anyimplication that an employer may or may not takeaction solely on his own initiative for reasons unrelatedto economic necessities and knownonly tohim, thestatement is no longer a reasonableprediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion,and as such withoutthe protection of the First Amendment. We thereforeagree. . . that "conveyance of an employer's belief,even though sincere,that unionization will or may resultin the closing of the plant is not a statement of factunless,which is most improbable, the eventuality ofclosing is capable of proof."In the instant case, from the very outset of its campaign,Respondent repeatedly emphasized unemployment, plantclosings, the inability of unions to prevent such plantclosings, and its own ability to move on short notice. Inboth the first distribution and again just 2 days before theelection, the employees were expressly told that the futureof their jobs and the plant were dependent on the results ofthe election.Respondent's statements do not,I find,come within theGisseldefinition of predictions based on objective fact.Respondent may have been awareof LASPA'swage ratesin other contracts, but the record is barren of any indicationby the Employer to the employees that it was the wage rateswhich caused it to repeatedly refer to plant closings or itsown right to close. The Employer presented no financialdata or cost comparisons to the employees to show that itwould be forced to take such drastic action if forced to meet14 In order to avoid the delay of a potential remand in the event that Ihave misread the significance of this contention,I shall resolvethe difficultfactual question presented.According to Spita,Auburn'sassistant citymanager,as of December30, 1974,the execution of the long-term lease wasscheduledfor January 7. Approximately 2 or 3 days before January 7, andhence before the onsetof overt unionactivities,itwas postponed for"techmcal reasons."(Respondent referred in brief to a letterof June 12,1975, toStrideRite,Resp.Exh. 10,containing a reference to a letteragreement of December19,1974,postponing the closing.That letteragreement was never produced at hearing.Ido not deem Resp.Exh. 10probative of the existenceof suchagreement.)Both Slosbergand Wathen,attorney for Maine GuaranteeAuthority,stated that the problem related tothe bankruptcy of the priorowner.Wathen testifiedthat that problem wasresolved within a week of January 10. However,the postponement wascontinued,on the request of Respondent'sbondcounsel,Allen, and AllenexplainedtoWathenthat the postponement was causedby "labor problemsor union."The postponement was formalized on March 6, the day beforeRespondent began its written campaign.Respondent'sMarch7 letter toemployees refersto theshort-term lease. The postponement was furthercontinuedfrom May 28 to July 29,at which time the documents wereexecuted. Respondent asserted that the postponements were the result of itscontinued questioning of the plant acquisition in light of business conditions.In this regard, the production,sales,and shipments records are less thandefinitive. They reveal increases in production, when compared to the samemonth a year earlier, in June through October 1974, decreases in Novemberand December 1974 and February and March 1975, and increases inJanuary, April, May, and June. The cumulative production of 1974 exceededthat of 1973, but from the start of the year 1975 through June was somewhatlower than the same period in the prior year.Sales,both "at once" orders andthose for future delivery, were down (by relatively small percentages) fromAugust through November 1974. "At once"salesremained down inDecember 1974 but shipments increased. "At once"salesand shipmentswere up in January, February, May, and June 1975, but down in March andApril. Considering all of the foregoing, together with the oral and financialcommitments Respondent had made in acquiring and improving the plant, Iam constrained to conclude that while the initial postponement was causedby problems unrelated to the Union's campaign, the subsequent delay inexecuting the long-term leasedocuments was motivated, at least in part, bythat campaign. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea wage rates.Indeed,Respondent even indicated thatonce it eliminated the production problems accompanyingstartup,the employees would be able to equal or exceed theearningsat LASPA-represented plants.15Moreover, Re-spondent's vague references to "economic conditions" and"economic reasons" which might force them to close theplant are not sufficient to bring its statements within theambitof lawful "prediction."Ann Lee Sportswear, Inc.,220NLRB982 (1975);Ludwig Motor Corp.,222 NLRB 635(1976).The instant case is essentially"on all fours" withMohawkBeddingCompany,204 NLRB 277 (1973), 216 NLRB 126(1975). That campaign,like Respondent's, emphasized thatthe same plant the employerthen occupied had beenpreviouslyoccupied by a unionized business and hadclosed,referredto the higharea unemploymentrate, andmade repeated references to other unionized business thathad closed or moved from the area.The Board held that theemployer's letters and speeches,taken cumulatively, con-veyed a threat of adverse economic consequences as theinevitable result of the employees'selection of a union astheir bargaining representative.It stated:Through the Employer's repeated reference to theUnion causing other plants to close andthe highunemployment situationlocally,the employees couldreasonably infer that theiremployment would bejeopardizedif they supported the Unionand that theEmployer was willing to use its economicpower tomake the threatan actuality.See alsoLudwigMotor Corp., supra,MarathonLeTourneouCompany, GulfMarine Divisionof Marathon ManufacturingCompany,208 NLRB213 (1974).Respondent assertedthatNelson'sassurance, in theJanuarymeeting,thatRespondentwould deal with theUnionif that is what the employees wanted,mitigated theeffectof thesubsequent threats.The shortanswer to thiscontentionisfoundin the Board's literaryallusion inLudwig Motor Corp., supra:We have long recognized that threats of closing ormoving are among those to which employees are themost acutely sensitive.Indeed,aswith the fabledprincess and the pea, the possibility of such a reprisalcan be felt byemployees evenafterassurancesare piledupon assurances that an apparentthreatwas notintended as such.As noted,Respondentdid notpile the assuranceson top ofthe threat;the threats were piledatopthe single assurance.In reaching my conclusions,Ihave not ignored the casescited byRespondent.However,I deem them distinguish-able and inapposite.The situations cited involve isolatedstatementsof legal rights(for example,Oxford Pickles,Divisionof John E. Cain Co.,190 NLRB 109 (1971), andTexasBootManufacturing Company, Inc.,143 NLRB 264(1963), justifiable emotional outbursts in reaction toadhominemattacks(May Department Stores Company, d/b/aTheM. O'Neil Company,211NLRB 150 (1974)), andpredictions based on objective fact(Leboe Tire and RubberCompany, d/b/a Mission Tire and Rubber Company,208NLRB 84 (1974);BirdsallConstructionCompany,198NLRB 163 (1972)).Accordingly,I conclude that to the ear of an employee,economically dependent on the employer,Respondent'scampaign taken in itsentirety conveyedthe unmistakablemessage that selection of the Union as their collective-bargaining representative would result in the Employer'sterminationof its Auburn plant. By this implied threat ofplant closing,Respondent has violated Section 8(a)(1) ofthe Act.C.The Refusal To Bargain1.The unitThe Respondent admitted that the following unit wasappropriate for the purposes of collective bargaining:All full-time and regular part-time employees of Re-spondent employed at its Old Hotel Road, Auburn,Maine,plant, exclusive of office clerical employees,guards,and all supervisors as defined in Section2(11) ofthe Act.2.The demand and refusalThe Union demanded recognition as the collective-bar-gaining representative of the employees in the appropriateunit on January 10 and 21. It was stipulated that Respon-dent denied the Union's request on January 21.3.Majority statusAs of the January 18 payroll, there were 107 employees inthe appropriate unit and 110 in the week ending January 25.TheExcelsiorlist,dated February 14, lists 120 employees.The Unionsecured signed unambiguous authorizations forrepresentation from 76 employees, 67 prior to January 21and 9 more between the dateand February14. Respondentcontested the authenticity of 21 cards on the basis that theyhad not been properly authenticated.Each of those cardshad been introduced on the testimony of the person towhom the signatory had returned the signed card.In eachcase,the individual through whom the card had beenintroduced had not actually seen the act of signing. It wason that basis that Respondent objected to their admissionand authenticity.Respondent's objection to the authentica-tion of these cards in this manner is without merit.The actof an employee in returning a signed card for transmissionto the Union evidences the signer's selection of the Unionas definitively as does the act of signing itself.Verlin L.Pulley and Carols Pulley d/b/a Capitol-Varsity CleaningCo.,163NLRB 1057, 1061 (1967) (card of MarjorieMaynor), enfd. in pertinent part 395 F.2d 870 (C.A. 6,1968).As the Board stated inMcEwen ManufacturingCompany,172 NLRB 990,992 (1968):The Board has long held that an authorization card maybe properlyauthenticatedby a person other than the15 In this regard, I note thatRespondentcontinuedits retaildivision forseveral yearsafterinceptionbefore it finally turned a profit STRIDE RITE CORP.235signer and that the latter's absenceas a witnessneed notbe accounted for. . . . The Board will . . . accept asauthentic any authorization cards which were returnedby the signatory to the person soliciting them eventhough the solicitor did not witness the actual act ofsigning.Respondent further contested the authenticity of thosecards, contending that the testimony of the authenticatorswas not credible. I reject Respondent's blanket contentionthat the witnesses could not conceivably recall the individu-als from whom they had received the signed cards after 15months, in the absence of some written record, and that anytestimony to the contrary must be "discredited automati-cally."The record reveals that the employees were wellacquainted with each other, the solicitations were conduct-ed within the solicitors' departments or carpools and eachemployees' solicitations were limited in number. From suchcircumstances, it is not unreasonable to expect that thesolicitorswould be able to remember from whom theyreceived cards. 16Respondent contested specific cards based on the testi-mony of the solicitors. Thus, it was contended that thecards signed by Florence Jones and Emile Michel wereinvalid because Michelin Beaudoin, the solicitor, indicatedsome confusion in regard to who returned cards to her.Beaudoin testified that she was the only employee solicitingsignaturesin the stitching room and recalled Jones andMichel working in close proximity to her. She did notattempt to identify cards signed by persons of whom shewas less sure. I am satisfied that Beaudoin's testimony, thatshe received the cards from Jones and Michel, was honestand accurate.Similarly,Respondent contested the cards signed byVictoria Martin and Mary Owens, authenticated by DorisLaVoie. LaVoie was a credible witness who did not attemptto claim recollection of facts beyond the scope of her actualpresentmemory. She specifically recalled receiving thecards of Martin and Owens.17Respondent contested the five cards authenticated byMarion Tarr, contending that Tarr was an incrediblewitness.Tarr's recollection of the five employees (Bennett,Harvey, Nadeau, Pray, and Tessier) and of receipt of thecards from them was both specific and credible. I find nobasis for rejecting those cards.18Gloria Targett authenticated nine cards in addition to herown; Raymond Cloutier, Greaton, Lassard, Pelletier, Rene,Simoneau,Turcotte, Turmenne, and Keaton. Contrary toRespondent's contention, I deem her testimony in thisregard credible. In so concluding, I note that she did not16 I note, further, in this regard, that Respondent had possession of theauthorization cards for a period of time prior to the hearing and adduced noevidence or employee witnesses to dispute either the authenticity of the cardsor the intentions of the signatories.17LaVoie's inability to recallmeeting with an NLRB investigatingattorney (not a denial of such a meeting, as characterized by Respondent),her lack of knowledge about the Union's $1 initiation fee (again, not a denialthat such a fee existed), her error as to when she received a wage increase (2months, rather than a couple of weeks, prior to the election), and her inabilityto recall how many other cards she passed out are not such flaws in hertestimony that her specific recollection regarding the cards of Martin andOwens mustbe rejected.is In an apparent stenographic error, the record shows Pray's name as"Craig." Tarr had identified the card signed by Pray, and this error is noattempt toclaimcredit for cards of which she had nospecific recall and she candidly acknowledged facts adverseto the Union's cause.She did not, as asserted by Respon-dent, contradict her own testimony regarding her atten-dance at meetings held in the plant. Neither was she anevasive witness.While she testified, "I can't remember" anumber of times on cross-examination, many of suchanswers were given to thesamequestion asked severaltimes by Respondent's counselor were to such trivialquestions as what another employee was wearing when shegave her the card, 15 months earlier. Contrary to Respon-dent's contention, Targett's explanation that she couldremember receiving these nine cards because she knew theindividuals is a valid and satisfactory explanation for hermemory.19Liette LaChance testified that she received a card fromsomeone she believed to be Gloria Targett. After she signedit,she changed her mind and asked that it be returned ordestroyed. Neither occurred, as she later teamed. Based onthe foregoing, I conclude that LaChance's attemptedretrieval invalidates that card. However, I do not find that,becauseTargett failed to return LaChance's card onrequest (she explained her failure to LaChance), the othercards authenticated by Targett must be rejected. There isno evidence thatanyother employees similarly sought toretrieve their cards.Respondent contended that the card signed by Con-stance Ackerley, and others signed by employees who, likeAckerley, received their cards from LaVoie, was notproperly authenticated. While not entirely clear, Ackerley'stestimony indicates that LaVoie asked her and severalothers if they wanted a union. According to Ackerley, therewas a discussion among the employees in which it was saidthat the initiation fee would be $10 if they signed immedi-ately, but $25 if they waited. This statement she attributedto LaVoie. LaVoie credibly denied making such a state-ment. Ackerley also responded affirmatively to a leadingquestion as to whether she was told the card was only for anelection. It appeared from the record that if either of thesestatementsweremade, they were made by the employees,themselves, in the course of discussing the union cards, andwere not made by the person soliciting signatures on thosecards.Moreover,even assumingthat someone told Acker-ley that the card was only for an election, it is clear that thecard was given to her in the context of determining whetheror not she wanted union representation. Accordingly, I findthat the card executed by Ackerley, and those executed byother employees who signed in the same group, were validdesignations of representative. SeeGissel, supraat 606-607;basisfor discrediting Tarr. Neither is her poor eyesight in the absence ofglassesor the thoroughlyinconsequentialdifference on an unrelated matterbetween her testimony and her affidavit. While Tarr's apparent upset overher interrogationand her reluctanceto undergo cross-examination while anewspaper reporterwas presentis troubling, I deem it ambiguous conduct,subject to any numberof explanations, and not necessarily an indication ofincredibility. I note that,on cross-examination,Tarr was a firm andforthrightwitnesswho appeared to be testifying to the best of herrecollection.19While I amsatisfied by the authentication of the authorization cards inthemanner described above, much of thecontentiouslitigation on cardauthentication could be eliminated by the simple expedient of having cardsolicitorssign or initialcardsexecutedat their request. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Stainless Sink Div. of Unarco Industries, Inc.,197NLRB 489,493 (1972).Respondent contested cards of Romeo and LillianPicard,because when they signed they were intending toquit their employment.Theywere still employees who, ifthe election had been held on that date, would have beeneligible to vote.Their cards are not invalid because theycontemplated severing their employment.Indeed, I notefrom theExcelsiorlist that both were still employed on thedate of the election,March 27.The cards of the Picards,Bellefleur,Thurlow,Hurd,Devlin,and Irish were further challenged because ofstatementsby thesolicitors of said cards pertaining to theirpurpose of being"only for an election."In resolving thisquestion,the SupremeCourt's language,inGissel,supraat606-607, must be borne in mind:[E ]mployees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearlycanceled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature.Thereisnothinginconsistent in handing an employee a cardthat saysthe signer authorizes the union to represent him andthen tellinghim that the card will probably be used firstto get an election ... .We agree,however,with the Board's own warnings inLevi Strauss & Co.,172 NLRB [732] ... n. 7 (1968),that in hearing testimony concerning a card challenge,trial examiners should not neglect their obligation toensure employee free choice by a too easy application oftheCumberlandrule.The Board,inLevi Strauss, supratowhich the Courtreferred,pointed out that it was not the presence or absenceof "magic words" which controlled,but the totality ofcircumstances surrounding the card solicitation.Consider-ing all of those circumstances,I deem the cards executed bythe aforementioned employees,except thatof CherylDevlin,to be valid designations of representative. In soconcluding,Inote that each of these employees,exceptIrish,had previously been union members.Inote alsoRomeo Pichard'stestimony,when questioned by theAdministrative Law Judge,thatTargett told him, "Thepurpose of the card was to get enough cards to get theUnion to have the right to come in and have a vote," andhis wife's testimony that he asked her whether she wantedto go into the Union,before he signed both of their cards.Bellefleur testified that he was not sure what he was told,but knew what the card meant.Hurd testified that she wastold the card was to get an election to get the Union in, thatmost of the employees had previously belonged to theUnion and knew all about it.Thurlowtestified that she readthe card,but was told that it did not mean anything. Shewas also told that she could fill it out or not,as she wanted.Linda Irish did not read the card,but was told that it wasfor the Union and that it was good.Devlin's testimony,however,places her card within therule ofCumberland Shoe Corporation,144 NLRB 1268(1963). It was her recollection that she was told"that it wasjust for the election of the Union-that this didn't haveanything to do with our jobs one way or the other, it wasjust to hold an election to seeif the Unionwould be comingin or not. That's all."Devlin's card, I conclude,is invalid.Accordingly, I find that, of the 76 signed authorizationcards proffered by the Union, 74 remain valid. Of the validcards, 65 were executed prior to the Union's demand andRespondent's rejection thereof on January 21.20 Therefore,at all times material herein,I concludethat the Unionrepresented a majority of Respondent's employees in theappropriate collective-bargaining unit.4.Whether a bargaining order is warrantedThe starting point for consideration of whether theunlawful conduct found herein,interrogation,impressionof surveillance, and threats of plant closing, and otherreprisal,warrant or require a bargaining order isGisselPacking Co., supraat 614. Therein, the Supreme Court heldthat such an order would be an appropriate remedy for: (1)" `exceptional' cases marked by`outrageous'and 'perva-sive'unfair labor practices. . .of 'such a nature that theircoercive effects cannot be eliminated by the application oftraditional remedies,with the result that a fair and reliableelection cannot be had,' " and, (2) "less extraordinary casesmarked byless pervasive practices which nonetheless stillhave the tendencyto underminemajority strength andimpede the election process."The Courtwent on to pointout that the Board, "[i]n fashioning a remedy" could"properly take into consideration the extensiveness of anemployer's unfair labor practices in terms of their pasteffect on election conditions and the likelihood of theirrecurrence in the future."Considering the instant casepursuant to these standards,as the Board has applied them,I concude that a bargainingorder is required to protect thefree expression of employee sentiment,as demonstrated bythe signed authorization cards.The Board has had repeated occasion to considerwhether threats of plant closure meet the aforesaidGisselbargaining order standards. InMilgo Industrial, Inc.,203NLRB 1196, 1200-01(1973), it stated:[T]hreats of plant closure and job loss in the event of theUnion's advent are plainly actions which in and ofthemselves are egregious enough under the rule ofGisselto come within the first category there specified, of"unfair labor practices of such a nature that theircoercive effects cannot be eliminated by the applicationof traditional remedies. . ."In any event, these threatstogether with the other conduct describedsuprasurelybring this case within the second category defined inGissel... .In that case, while other unfair labor practices weredirected at all unit employees, the threats of plant closureand job loss were directed at only a minority of suchemployees.In the instant case,these threats were made toall employees.20 Beaudoin terminated her employment on January17, 1975,after theUnion's first demand but prior to the second. STRIDE RITE CORP.237InAnn Lee Sportswear, Inc., supra,the Board, in finding abargaining order appropriate upon conduct which includedthreats of plant closure, demonstrated the irremedial effectof the employer's conduct on the employees' free expressionby reference to the fact that, while the union had validauthorizations from 13 of 20 unit employees, it secured only5 votes in the election. In the instantcase, the Union hadvalid authorizations from approximately 74 employees, in aunit of 112, but lost the election 43 to 62. I note also that, ofthose who had signed cards, 48 had previously been unionmembers.InAutomated Business Systems,a Divisionof LittonBusinessSystems, Inc.,205 NLRB 532, 536 (1973), theBoard stated:Itneeds no extended discussion or lengthy list ofauthorities to demonstrate that threats of probableplant closings are among the most serious and mostflagrant interferences with the right of employees todecide for themselves the question of union representa-tion.In that case, the Board compared threats of total or partialplant moving to threats of closure and found them to beessentially equally coercive. It pointed out that such threatsmight have been the most coercive to the employeesinvolved because the employees knew that the employerhad the capacity to carry them out. Similarly, in the instantcase,Respondent's repeated reference to its short-termleasemade its threat that much more believable 21Considering the instantcasepursuant to the standards ofGissel, supra, asapplied by the Board, I conclude that abargaining order is required to protect the free expressionof employeesentiment,as demonstrated by the authoriza-tion cards signed by a majority of Respondent's employeesat the criticaltime.Respondent's unfair labor practices, Ifind,were so coercive and pervasive that they not onlyundermined the Union's majority but precluded a fairelection from being conducted on March 27. I further findthat by this conduct Respondent has made slight thepossibilityof erasing the effects of these unfair laborpractices, and of insuring a fairelectionin the near future,by the use of traditionalremedies. I therefore recommendthe issuance of an order requiring Respondent to recognizeand bargain with the Union upon request.III.CONDUCT AFFECTINGTHE RESULTS OF THEMARCH 27 ELECTIONAs previously stated herein, the Union's objections to theelection paralleled the unfair labor practices. As I havefound that certain conduct of Respondent, committedbetween the filing of the petition on January 15 and theelection on March 27, constituted interference, restraint,and coercion violative of Section 8(a)(1), I further find thatsuch conduct also interfered with the exercise of a free and21That Respondent has now executed a long-term lease,however, haslittle, if any,miti gating effect on its coercive actions as the Board hasconsistently found bargaining orders warranted upon threats of plant closurewithout consideration of whether such a closure would have entailed greatfinancial loss to the employer.22Gagne's interrogation of Roy and Frechette's statement and impliedthreat to Targett, occurring before the filing of the petition, are notobjectionable conduct.untrammeled choice in that election.SeeFlightSafety, Inc.,197 NLRB 223 (1972). Accordingly,I recommend that theelection held in Case1-RC-13670 beset aside.22CONCLUSIONS OF LAW1.All full-timeand regular part-time employees ofRespondent at its Old Hotel Road, Auburn, Maine, plant,excluding office clerical employees, guards, and all supervi-sors asdefinedin Section2(11) of the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2.At all times since January 21, 1975, the Union hasbeen and is now the exclusive representative of theemployeesin said unitfor the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.3.By interrogating employees concerning their unionactivities, by creating the impression that it was engaging insurveillanceof those union activities, by threateningemployees regarding their union activities, and by threaten-ing employees with plant closure in the event that theyselected the Union as their collective-bargaining represen-tative,Respondent has engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)of the Act, and has interfered with the conduct of theelection conducted on March 27 in Case 1-RC-13670.4.By refusing,sinceJanuary 21, 1975, and at all timesthereafter, to recognize and bargain with the Union as theexclusive representative of its employees in the appropriateunit set out above, Respondent has engaged in, and isengagingin,unfair labor practices affecting commercewithin themeaningof Section 8(a)(5) and (1) of the Act.5.Except as found above, Respondent has not engagedin the other unfair labor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 23The Respondent, The Stride Rite Corporation, Auburn,Maine, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees regarding their unionactivity.(b)Creating the impression that the employees' unionactivities are under surveillance by the employer.(c)Threatening employees regarding their union activi-ties.(d) Threatening employees that the plant will close in theevent that they designate or select the Lewiston-AuburnShoeworkers Protective Association, or any other labororganization, as their collective-bargaining representative.(e)Refusing to bargain collectively with the* above-named Union as the exclusive bargaining representative of23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for purposes. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate collective-bargaining unit,as previously set forth herein.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem under Section7 of the Act.242.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act:(a)Upon request,recognize and bargain with the Unionas the exclusive representative of all employees in the unitwhich the parties have previously stipulated to be appropri-ate with respect to rates of pay, wages,hours, and otherterms and conditions of employment,and, if an under-standing is reached,embody such understanding in awritten signed agreement.(b) Post at its place of business in Auburn, Maine, copiesof the attached notice marked "Appendix." 25 Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to ensure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order what steps havebeen taken to comply herewith.24A broad order is warranted herein by the serious unfair labor practicesOrder of the National Labor Relations Board" shall read "Posted Pursuantfound.Ann Lee Sportswear, Inc,220 NLRB 982 (1975).to a Judgment of the United States Court of Appeals Enforcing an Order of25 In the event that the Board'sOrder is enforced by a Judgment of athe National Labor Relations Board."United States Court of Appeals, the words in the notice reading "Posted by